Citation Nr: 1638435	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  10-15 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Atlanta Regional Office in Decatur, Georgia


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to December 1994.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction over the case was subsequently transferred to the Atlanta RO in Decatur, Georgia.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  

When this case was before the Board in October 2015, it was remanded for additional development.  The case is now again before the Board for further appellate action.

In July 2011 and June 2015, the Veteran testified at VA Central Office and video conference hearings, respectively, before the Board.  Transcripts of both hearings are of record.  Veterans Law Judges (VLJs) who preside over Board hearings must participate in the final determination of the claim involved.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a) (2016).  As such, because two Board hearings were conducted in this case by two different VLJs, the current appeal must be decided by a panel of three Board members.  Moreover, the United States Court of Appeals for Veterans Claims (Court) has held that a veteran is entitled to a hearing before all Board members who will ultimately decide the appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  In correspondence sent in September 2015, the Board informed the Veteran of his right to a hearing before the third member of the panel deciding his appeal.  In his October 2015 response, the Veteran waived his right to a hearing before a third VLJ.  Therefore, an additional hearing is not required.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

REMAND

Although further delay is regrettable, the Board finds that additional development is required before the Veteran's claim is decided.

In its October 2015 remand, the Board noted that the Veteran's service treatment records (STRs) showed several elevated blood pressure readings in service, and that the Veteran had reported he received doses of potassium bromide in service as a preventative treatment for nerve agents.  In this regard, the Board specifically found the Veteran's reports to be credible.  The Board remanded the Veteran's claim for a VA examination to determine the etiology of his hypertension, and provided explicit instructions that the examiner should assume the Veteran's statements regarding in-service use of potassium bromide were credible.

Accordingly, the Veteran was afforded a VA examination in December 2015.  The examiner reviewed the Veteran's STRs, listed all in-service blood pressure readings, and noted that multiple elevated readings were shown.  However, the examiner stated that the elevated readings were connected to stressful situations, such as acute illnesses and complaints of pain, and were therefore not representative of baseline readings for purposes of diagnosing hypertension.  The examiner also noted that the first clear evidence of hypertension appeared in a 2005 treatment note, 11 years after the Veteran's 1994 discharge.  Based on the foregoing, the examiner ultimately concluded the Veteran's hypertension was not incurred in or otherwise related to his service.

In a June 2016 deferred rating, the RO noted the examiner had not addressed the Veteran's reported in-service use of potassium bromide, and an addendum opinion was obtained in July 2016.  The examiner stated that prior to its discontinuation for human use in 1975, potassium bromide was used as a sedative, anticonvulsant, and headache remedy.  The examiner cited a May 1997 American Medical Association article which concluded that supplemental potassium intake could be used to prevent and treat hypertension, but that a low potassium intake could play a role in the genesis of high blood pressure.  The examiner then stated that if an individual were to take potassium bromide, it would be expected lower their blood pressure.  The examiner further stated he was unable to find evidence in the Veteran's file that potassium bromide was prescribed or used by him during service.  The examiner then stated that no change in his December 2015 opinion was warranted.

The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To be considered adequate, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In addition, a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board first notes that the VA examiner's July 2016 addendum opinion is unclear as to the effects of potassium bromide on blood pressure.  While the examiner stated that a low potassium intake may play a role in the genesis of high blood pressure, he also stated that if an individual took potassium bromide, it would be expected to lower their blood pressure.  The examiner provided no explanation to reconcile these seemingly opposite potential effects of ingesting potassium bromide.  In addition, although the Board explicitly instructed the examiner to assume the Veteran's reports of in-service use of potassium bromide were credible, the examiner appears to have based his opinion that the Veteran's hypertension is unrelated to service, at least in part, on his finding that there was no evidence the Veteran took potassium bromide in service.  

Based on the foregoing, the Board finds that the December 2015 and July 2016 VA reports failed to comply with the Board's remand instructions, and are otherwise inadequate for adjudication purposes.  Accordingly, a remand for an additional VA opinion is warranted, following an additional examination if deemed necessary by the examiner on remand.

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, all pertinent evidence of record, including a copy of this remand, should be made available to and reviewed by the July 2016 VA examiner, or if he is unavailable, to another qualified examiner, to determine the nature and etiology of the Veteran's hypertension.  If the examiner determines an additional examination is needed, the examination should be scheduled.  

Following a review of the record and an additional examination if deemed necessary, the examiner should state an opinion concerning whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension originated in, was caused by, or is otherwise etiologically related to his military service.

In providing this opinion, the examiner must address elevated blood pressure readings shown in the Veteran's STRs on October 15, 1984; February 13, 1987; April 18, 1989; September 10, 1990; May 4, 1991; July 24, 1991; July 26, 1991; September 9, 1991; September 21, 1992; December 2, 1992; December 4, 1992; June 18, 1993; June 21, 1993, October 6, 1993; and October 12, 1994.

The examiner is advised that the Board has determined the Veteran's reports of in-service use of potassium bromide are credible.  Therefore, in providing his or her opinion, the examiner must assume the Veteran was treated with potassium bromide in service.

The examiner must provide a rationale for any proffered opinion.  If the examiner determines the Veteran's hypertension did not originate during service and is not otherwise related to service, the examiner should clearly explain the effects of ingesting potassium bromide, to include whether it would be expected to raise or lower an individual's blood pressure.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_______________________                                        _______________________
         Shane A. Durkin 					             C. Trueba
       Veterans Law Judge,                                                      Veterans Law Judge,
  Board of Veterans' Appeals                                           Board of Veterans' Appeals


_____________________________________
James L. March 
 Veterans Law Judge, 
  Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

